Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 11-13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6 and 12, the claims as a whole are indefinite. As the prosthesis is only functionally claimed it is unclear if it is part of the dental implant system or not. For examination purposes the crown, prosthesis and cement is only functionally claimed to be “configured for” use with the dental implant system.
Regarding claim 16, the limitation “at least one of” is indefinite. As the body of the claim requires two it is unclear how the claim only limits “at least one of”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-9 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 8-9 cover the same scope as amended to claim 1. Claim 12 does not further limit the dental implant system as a final prosthesis or cement is not positively required by the claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-9, 14, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Baez (US 2015/0044638) in view of Park (US 2006/0216673).
Regarding claims 1, 4-6, 8-9, 14, Baez a dental implant system in FIGS. 1-3, comprising: a dental implant (10) including: a body portion (30/18/20/12) extending from a coronal end to an apical end, the body portion including a thread (18); a superstructure (14/26/24/16) extending from the coronal end of the body portion, the superstructure including: a coronal o-ring housing (most coronally disposed 26, three are shown); an apical o-ring housing (most apically disposed 26, three are shown); a coronal extension extending from the coronal o-ring housing (see figure below); and a body portion (24/28) positioned between the coronal o-ring housing and the apical o-ring housing, the body portion including a first planar surface (28 between the two housings); (claim 5) wherein a stop surface (16) is formed between an edge of the coronal surface and the superstructure (16 forms a shoulder which is a stop surface between the two), the stop surface configured to engage an apical end of the final prosthesis ([0002]); (claim 6) wherein the final prosthesis is a crown ([0002] a “prosthesis device placed on the abutment” is construed as a crown under broadest reasonable interpretation and would be functionally capable of the intended use.); wherein the body portion comprises a coronal surface at the coronal end (the top of the coronal extension).

    PNG
    media_image1.png
    920
    736
    media_image1.png
    Greyscale

Baez discloses a dental implant system in FIGS. 1-3, comprising: a dental implant (10) including: a body portion (30/18/20/12) extending from a coronal end to an apical end, the body portion including a thread (18); a superstructure (14/26/24/16) extending from the coronal end of the body portion, the superstructure including: a coronal o-ring housing (most coronally disposed 26, three are shown); an apical o-ring housing (most apically disposed 26, three are shown); and a body portion (24/28) positioned between the coronal o-ring housing and the apical o-ring housing, the body portion including at least one flat surface (28 between the two housings).
Baez teaches a flat surface on the body portion but fail(s) to teach wherein the body portion of the superstructure includes two flat surfaces; wherein the two flat surfaces are diametrically opposed to each other/ a first planar surface opposite a second planar surface.
However, Park teaches a superstructure which includes two flat surfaces (33/34) which are diametrically opposed to each other (FIG. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Baez, by requiring wherein the body portion of the superstructure includes two flat surfaces; wherein the two flat surfaces are diametrically opposed to each other a first planar surface opposite a second planar surface, as taught by Park, for the purpose of adding additional surface area for engagement.
The configuration would result wherein a diameter of the coronal extension is substantially equal to a distance between the first planar surface and the second planar surface (as the extension is shown to be substantially equal to 28 in diameter when modified to have the second planar surface the combination would result in the claimed structure.).
Regarding claims 21-22, Baez a dental implant system in FIGS. 1-3, comprising: a dental implant (10) including: a body portion (30/18/20/12) extending from a coronal end to an apical end, the body portion including a thread (18); a superstructure (14/26/24) extending from the coronal end of the body portion, the superstructure including: a coronal o-ring housing (most coronally disposed 26, three are shown); an apical o-ring housing (most apically disposed 26, three are shown); a coronal extension extending from the coronal o-ring housing (see figure below); and a body portion (24/28) positioned between the coronal o-ring housing and the apical o-ring housing, the body portion including a first planar surface (28 between the two housings); (claim 5) wherein a stop surface (16) is formed between an edge of the coronal surface and the superstructure (16 forms a shoulder which is a stop surface between the two), the stop surface configured to engage an apical end of the final prosthesis ([0002]); (claim 6) wherein the final prosthesis is a crown ([0002] a “prosthesis device placed on the abutment” is construed as a crown under broadest reasonable interpretation and would be functionally capable of the intended use.); wherein the body portion comprises a coronal surface at the coronal end (the top of the coronal extension); wherein a plane defined by the superstructure coronal surface and a plane defined by the dental implant coronal surface are parallel to each other (see figure below).  

    PNG
    media_image2.png
    919
    773
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    920
    736
    media_image1.png
    Greyscale


Baez discloses a dental implant system in FIGS. 1-3, comprising: a dental implant (10) including: a body portion (30/18/20/12) extending from a coronal end to an apical end, the body portion including a thread (18); a superstructure (14/26/24/16) extending from the coronal end of the body portion, the superstructure including: a coronal o-ring housing (most coronally disposed 26, three are shown); an apical o-ring housing (most apically disposed 26, three are shown); and a body portion (24/28) positioned between the coronal o-ring housing and the apical o-ring housing, the body portion including at least one flat surface (28 between the two housings).
Baez teaches a flat surface on the body portion but fail(s) to teach wherein the body portion of the superstructure includes two flat surfaces; wherein the two flat surfaces are diametrically opposed to each other/ a first planar surface opposite a second planar surface.
However, Park teaches a superstructure which includes two flat surfaces (33/34) which are diametrically opposed to each other (FIG. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Baez, by requiring wherein the body portion of the superstructure includes two flat surfaces; wherein the two flat surfaces are diametrically opposed to each other a first planar surface opposite a second planar surface, as taught by Park, for the purpose of adding additional surface area for engagement.
The configuration would result wherein a diameter of the coronal extension is substantially equal to a distance between the first planar surface and the second planar surface (as the extension is shown to be substantially equal to 28 in diameter when modified to have the second planar surface the combination would result in the claimed structure.).
Claims 2 15 and 23 is rejected under 35 U.S.C. 103 as being unpatentable over Baez (US 20150044638) in view of Park (US 2006/0216673), in view of Segura (WO 2017/212129).
Regarding claims 2 ,15, 23, Baez/Park discloses the claimed invention substantially as claimed as set forth above.
Baez/Park fail(s) to teach (claim 2) further including : a first o-ring configured to be mounted within the coronal o-ring housing; and a second o-ring configured to be mounted within the apical o-ring housing; (claim 15) further including a first o-ring configured to be mounted within a first o-ring housing of the two o-ring housings; and a second o-ring configured to be mounted within a second o-ring housing of the two o-ring housings.
However, Segura teaches a first o-ring (94, “a resilient annular means” is construed as an o-ring) configured to be mounted within the coronal o-ring housing (34) and a second O-ring (93, “a resilient annular means” is construed as an o-ring) configured to be mounted within the apical o-ring housing (33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Baez/Park, by requiring further including : a first o-ring configured to be mounted within the coronal o-ring housing; and a second o-ring configured to be mounted within the apical o-ring housing; (claim 15) further including a first o-ring configured to be mounted within a first o-ring housing of the two o-ring housings; and a second o-ring configured to be mounted within a second o-ring housing of the two o-ring housings, as taught by Segura, for the purpose of securing a crown to an abutment.
Claims 3, 10, 11, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Baez (US 20150044638) in view of Park (US 2006/0216673), in view of Riera (US 5,116,225).
Regarding claims 3, 10, 11, 12, 16, Baez/Park discloses the claimed invention substantially as claimed as set forth above.
Baez/Park fail(s) to teach (claim 3) wherein the dental implant includes a threaded bore extending from a coronal surface of the surface structure toward the apical end of the body portion; (claim 10) further including a retention screw configured to couple a final prosthesis to the dental implant, the retention screw having a head, a shank, and a threaded body configured to engage a threaded bore of the implant; (claim 11) securing a final prosthesis to the dental implant via cement; (claim 12) wherein the short screw has a length that is less than a length of the retention screw; (claim 16) further including a first screw configured to be used to couple a final prosthesis to the dental implant; and second screw configured to be used when a final prosthesis is coupled to the dental implant via cement, wherein one or more dimensions of the first screw are different from the second screw.
However, Riera discloses a system in FIGS. 1 and 2 (claim 3) wherein the dental implant  includes a threaded bore (threads of 5 which receive 7) extending from a coronal surface of the surface structure toward the apical end of the body portion; (claim 10) further including a retention screw (7 of FIG. 1) configured to couple a final prosthesis to the dental implant, the retention screw having a head (portion of 7 which protrudes from 6), a shank (portion of 7 which contacts 6 and is cylindrical), and a threaded body (portion of 7 which threads to 5) configured to engage a threaded bore of the implant; (claim 11) further including a short screw (7 of FIG. 2) configured to plug a threaded bore of the implant (threaded bore of 5) when securing a final prosthesis to the dental implant via cement (construed to be functionally capable when cement is used); (claim 12) wherein the short screw has a length that is less than a length of the retention screw (as shown in Fig. 1 vs FIG. 2); (claim 16) further including a first screw (7 of FIG. 1) configured to be used to couple a final prosthesis to the dental implant; and second screw (7 of FIG. 2) configured to be used when a final prosthesis is coupled to the dental implant via cement (construed to be functionally capable when cement is used), wherein one or more dimensions of the first screw are different from the second screw (as shown in FIG. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Baez/Park, by requiring (claim 3) wherein the dental implant includes a threaded bore extending from a coronal surface of the surface structure toward the apical end of the body portion; (claim 10) further including a retention screw configured to couple a final prosthesis to the dental implant, the retention screw having a head, a shank, and a threaded body configured to engage a threaded bore of the implant; (claim 11) further including a short screw configured to plug a threaded bore of the implant when securing a final prosthesis to the dental implant via cement; (claim 12) wherein the short screw has a length that is less than a length of the retention screw; (claim 16) further including a first screw configured to be used to couple a final prosthesis to the dental implant; and second screw configured to be used when a final prosthesis is coupled to the dental implant via cement, wherein one or more dimensions of the first screw are different from the second screw, as taught by Riera, for the purpose of securing a prosthesis to an implant.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Baez (US 20150044638) in view of Park (US 2006/0216673), in view of Ceausu (US 2017/0165036).
Regarding claim 7, Baez/Park discloses the claimed invention substantially as claimed as set forth above.
Baez/Park fail(s) to teach wherein at least a surface of the superstructure is roughened via acid-etching.
However, Ceausu teaches an upper surface of a system which can be acid etched to increase roughness ([0076]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Baez/Park, by requiring wherein at least a surface of the superstructure is roughened via acid-etching, as taught by Ceausu, for the purpose of increasing friction between components.
Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Baez (US20150044638) in view of Park (US 2006/0216673), in view of Kopelman (US 2013/0289950).
Regarding claims 13 and 17, Baez/Park discloses the claimed invention as set forth above.
Baez/Park fail(s) to teach further including a dental implant analog corresponding to the dental implant; and an indicator tube, the indicator tube having one opening at the coronal end, a plurality of perforations extending from an apical end toward the coronal end, and a plurality of graduated marks, wherein the indicator tube and the dental implant analog can be used to confirm proper searing of a final prosthesis before coupling the final prosthesis to a patient.
However, Kopelman teaches a dental implant analog (230) corresponding to the dental implant and an indicator tube (262), the indicator tube having one opening at the coronal end (as shown in FIG. 8a/b), a plurality of perforations (231), a plurality of graduated marks (266; [0109]) , wherein the indicator tube and the dental implant analog can be used to confirm a proper seating of a final prosthesis before coupling the final prosthesis to a patient ([0109]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Baez/Park, by requiring a dental implant analog corresponding to the dental implant; and an indicator tube, the indicator tube having one opening at the coronal end, a plurality of perforations extending from an apical end toward the coronal end, and a plurality of graduated marks, wherein the indicator tube and the dental implant analog can be used to confirm proper searing of a final prosthesis before coupling the final prosthesis to a patient, as taught by Kopelman, for the purpose of aiding in alignment of the implantation.
Response to Arguments
Applicant's arguments filed 02 March 2022 have been fully considered but they are not persuasive. 
On pages 9-10, applicant argues “nowhere does Baez/Park/Segura/Riera/Ceausu/Kopelman teach an extension extending from one of two o ring housing and wherein a distance between two flat surfaces is substantially equal to a diameter of the extension”. However, such amended limitations are addressed above.
Furthermore, the claims only recite “substantially equal”, Baez teaches a single flat 28 and when combined to teach two flat with Park. The combination would result in the diameter being “substantially equal” as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        6/21/2022